DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2021 has been entered.

Response to Amendment
This office action is responsive to an amendment filed 7/6/2021. As directed by the amendment, claim 1 was amended, claims 5-6 were canceled, and no new claims were added. Thus, claims 1-4 are presently pending in this application.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ital (2011/0319801).

    PNG
    media_image1.png
    1195
    868
    media_image1.png
    Greyscale


a lateral and a medial spring-loaded members (see 22, 42, 41, and 46, wherein one side is medial spring loaded members and the other side is the lateral spring-loaded members) each having a top portion and a bottom portion forming an open shape with a cavity opened in a direction forward of the user (see the annotated-Ital fig. 3 above, as shown, there is a cavity, relatively, the adjacent walls forming the corner forms a cavity, because an empty space exist between the two walls, the cavity is interpreted in the same manner as the applicant’s “cavity”), the lateral and medial spring-loaded members being configured to be positioned adjacent a lateral and a medial portions, respectively, of a foot of a user (see the annotated-Ital fig. 3 above, as shown, the spring loaded members are on both side of the foot of the user, therefore, one is positioned adjacent a lateral portion of the foot and the other is positioned adjacent a medial portion of the foot), the top portions for securing to the lower extremity orthotic device (see the annotated-Ital fig. 3 above, the top portion is 17 is attached to 26) and such that the bottom portion of each of the lateral and medial spring-loaded members enters in contact with the ground during locomotion (see the annotated-Ital fig. 3 above, as shown, the bottom portion enters in contact with the ground during locomotion, see paragraphs 0045-0047 and full disclosure); 

Regarding claim 2, Ital discloses that each of the lateral and medial spring-loaded members (see 22, 42, 41, 17 and 46, wherein one side is medial spring loaded members and the other side is the lateral spring-loaded members) is composed of a first and second convex elements connected at respective ends (see the annotated-Ital fig. 3, as shown, there are a first convex element and a second convex element, alternatively, Ital discloses in paragraph 0015 that the cushioning mean is a coil spring, the coil spring would have a convex shape, wherein the first convex element can be the sole plate 46 and the second convex element can be the coil spring). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ital (2011/0319801) in view of Wesch (3,036,389).
Regarding claim 3, Ital discloses each of the lateral and medial spring-loaded members is composed of a spring (42, paragraph 0044 and figs. 2-3, furthermore, Ital discloses in paragraph 0015 that the spring can be different type of springs such as a cupped spring washers), and that the spring can take many different forms, but fails to discloses that the spring of the lateral and medial spring-loaded members is composed of a side wise C-shape portion opened in a direction forward of the foot of the user and a curved longitudinal portion connected to a bottom portion of the C-shaped portion and extending in a direction backward of the foot of the user. 
However, Wesch teaches a spring (13, figs. 1-2) composed of a side wise C-shape portion opened in a direction forward of the foot of the user and a curved longitudinal portion connected to a bottom portion of the C-shaped portion and extending in a direction backward of the foot of the user (see figs. 1-2, Col 2, lines 28-
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring of lateral and medial spring-loaded members of Ital to take the shape of the spring composed of a side wise C-shape portion opened in a direction forward of the foot of the user and a curved longitudinal portion connected to a bottom portion of the C-shaped portion and extending in a direction backward of the foot of the user as taught by Wesch for the purpose of providing a well-known spring shape that is capable of providing a spring force to help assist the user’s movement through compression and decompression. 
Regarding claim 4, Ital discloses each of the lateral and medial spring-loaded members is composed of a spring (42, paragraph 0044 and figs. 2-3, furthermore, Ital discloses in paragraph 0015 that the spring can be different type of springs such as a cupped spring washers), and that the spring can take many different forms, but fails to discloses that the spring of the lateral and medial spring-loaded members is composed of two opposed side-wise top and bottom C-shaped portions connected on top one another as to form a S-shape with the top C-shaped portion opened in a direction backward of the foot of the user and the bottom C-shaped portion opened in a direction forward of the foot of the user.  
However, Wesch teaches a spring (13, figs. 1-2) composed of two opposed side-wise top and bottom C-shaped portions connected on top one another as to form a S-shape with the top C-shaped portion opened in a direction backward of the foot of the user and the bottom C-shaped portion opened in a direction forward of the foot of the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring of lateral and medial spring-loaded members of Ital to take the shape of the spring composed of two opposed side-wise top and bottom C-shaped portions connected on top one another as to form a S-shape with the top C-shaped portion opened in a direction backward of the foot of the user and the bottom C-shaped portion opened in a direction forward of the foot of the user as taught by Wesch for the purpose of providing a well-known spring shape that is capable of providing a spring force to help assist the user’s movement through compression and decompression. 


Response to Arguments
The arguments to the newly added claim limitations in claims 1-4 has been addressed in the above rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785